NO. 07-10-0327-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL D
 

SEPTEMBER 1, 2010  
 

 
BURNWOOD, INC.,
 
                                                                                                            Appellant
 
                                                                             v.
 
                           CRAIG,
TERRILL, HALE & GRANTHAM, LLP, H. GRADY
TERRILL,
ANDREW B. CURTIS; RUSTY CAGLE D/B/A
RED
BOTTOMS A/K/A FLATLANDER’S, RAVAN RAY,
INDIVIDUALLY
AND D/B/A RAYLAND PROPERTIES, 
INC.,
RAYLAND PROPERTIES, INC, and BRIAN 
TEAL,
INDIVIDUALLY,
                                                                                                            Appellees
                                               ____________________________
 
                      FROM THE 72nd DISTRICT
COURT OF LUBBOCK COUNTY;
 
                          NO. 2007-543,077-A;
HON. RUBEN REYES, PRESIDING
                                                                              

 
Memorandum Opinion
 

 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 




Appellant Burnwood, Inc. filed
their notice of appeal on August 12, 2010. 
However, appellant did not pay the $175 filing fee required from
appellants under Texas Rule of Appellate Procedure 5.  Nor did they file an affidavit of indigence
per Texas Rule of Appellate Procedure 20.1. 
By letter from this Court dated August 12, 2010,
we informed appellant that Athe filing fee in the amount of $175.00 has not been paid . . . . 
Failure to pay the filing fee within ten (10) days from the date of this
notice may result in a dismissal.@  Tex. R. App. P. 42.3(c); see Holt v.
F. F. Enterprises, 990 S.W.2d 756 (Tex. App. –Amarillo 1998, pet. ref=d).  The deadline
lapsed, and the fee was not received. 
Because appellant has failed to pay the requisite
filing fee as directed by the court, we dismiss the appeal pursuant to Texas
Rule of Appellate Procedure 42.3(c). 
                                                              
                      
Per Curiam